                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION

Edward L. Moise,                            )                 C/A No. 0:19-2767-SAL-PJG
                                            )
                              Plaintiff,    )
                                            )
v.                                          )                            ORDER
                                            )
City of Rock Hill; Rock Hill Police         )
Department; Phill Tripp; Robert Lowder; and )
Chris Watts,                                )
                                            )
                              Defendants.   )
_____________________________________ )

        This matter is currently before the assigned United States Magistrate Judge for a service of

process status review. The plaintiff, Edward L. Moise, who is represented by counsel, initiated this

action and filed his Complaint on September 28, 2019. (ECF No. 1.)

        The Federal Rules of Civil Procedure state that a plaintiff must serve a defendant within 90

days after the complaint is filed and, unless service is waived, must provide proof of service to the

court. Fed. R. Civ. P. 4(l)(1) and 4(m). As of the date of this order, more than 90 days has passed

since the plaintiff initiated this action by filing his Complaint, and the plaintiff has not filed proof

of service with the court. It is therefore

        ORDERED that the plaintiff shall have until January 14, 2020 to provide the court with

proof of service of the Complaint upon the defendants in accordance with Federal Rule of Civil

Procedure 4(l)(1), or show good cause for failure to serve pursuant to Rule 4(m). Failure to do so

will result in this case being dismissed for failure to serve. Fed. R. Civ. P. 4(m).




                                             Page 1 of 2
      IT IS SO ORDERED.

                                   ____________________________________
                                   Paige J. Gossett
                                   UNITED STATES MAGISTRATE JUDGE

January 7, 2020
Columbia, South Carolina




                           Page 2 of 2
